Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 5, 9-13, 15, 16, and 22-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
2.	The rejected claims satisfy the categorical requirements of Step 1. Regarding Step 2A, under Step 2A, the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The claims are directed to the abstract ideas of mental process.
Let us begin by considering the requirements of each independent claim, and taking Claim 1 as exemplary. The claim language recites a method of fitting a curve to the radar data of the flight of a golf ball and finding the radial distance, depth distance, horizontal distance, and vertical distance of a golf ball. Lastly the claims recites providing three dimensional location information of said golf ball in a three dimensional space. However, each of these steps collects information from a source and performs calculations on said information to determine the various golf ball properties. Thus, these claims represent performing mathematical calculations which can be performed using pencil and paper. For these reasons the claims represent the abstract idea of a mental process.
The second prong of Step 2A, ask whether the claims recite additional elements that would integrate the abstract idea into a practical application. Here, no such practical application exists. There is no improvement made to computer technology since the claims recite determining properties of an inflight golf ball. Additionally, there is no particular machine that is used to implement the claim language, but instead and as will be discussed below only a generic computer is used to perform the invention. Also, there is no transformation of the machine used in the application into a different state or thing. Lastly, the claims do not attempt to apply the abstract idea in a meaningful way beyond simply using the claimed machine.
Step 2B asks whether a claimed invention which fails Step 2A contains an inventive concepts, i.e. significantly more. The claims recite a camera, a computer, a Doppler radar device. However, such devices are well-known, routine, and well understood in the art (Specification, paragraph [0003]). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea that lacks significantly more and thus is not patent eligible.
Response to Arguments
Applicant's arguments filed 01/31/2022 have been fully considered but they are not persuasive. Examiner has reviewed Applicant’s arguments and Examiner disagrees. Applicant argues that capturing data in flight is beyond that of a mental process and thus not considered an abstract idea. However, Examiner considers the process as “storing, gathering, and analyzing data” which has always been classified as a mental process and thus an abstract idea. The fact that the data was taken during the flight of the ball does not hold much weight as sensors are known to record data continuously and not merely one time. For example, a thermometer does not read out a temperature once and then stops recording. Here, similarly, the sensory equipment of a camera and doppler device are recording information continuously during the flight of the ball from which data is extracted, gathered, and analyzed to find a number of various properties such as those listed in claim 5. Lastly, Applicant argues that “providing the three dimensional location information of the golf ball in three dimensional space to augment other data before display,” representative of a trajectory is also not a mental process, however Examiner argues that such is the output of an analysis done by the a person using mental process to “storing, gathering, and analyzing data.” For these reasons the claims are rejected.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD A RENWICK whose telephone number is (571)270-1913. The examiner can normally be reached Monday-Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on  (571)270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REGINALD A. RENWICK
Primary Examiner
Art Unit 3714



/REGINALD A RENWICK/Primary Examiner, Art Unit 3715